DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
Disposition of Claims
Claims 1 & 4 are pending and rejected.
Claims 2-3 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites the limitation “the distance between each second projection and the screen" on Lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the distance between each second projection and the screen" is being interpreted as “a distance between each second projection and the screen".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolas (FR-2193329-A5) in view of Limpinsel et al. (hereinafter "Limpinsel") (U.S. 3,708,128).
Regarding Claim 1, Nicolas, as best understood, discloses a material crusher (Fig. 1, a disintegration device; Page 2, Para. 2), comprising:
a screen (Fig. 1, a horizontal grid 4; Page 3, Para. 1) provided so as to intersect a falling direction of the material (Fig. 1, the horizontal grid 4 is disposed below a hopper 2 to retain non-disaggregated 
at least a pair of spreaders (Fig. 1, two compression pistons 5; Page 3, Para. 2) disposed on a top surface side of the screen (the two compression pistons 5 are disposed on a top side of the horizontal grid 4; see Fig. 1), the spreaders being disposed opposite to each other (the two compression pistons 5 are disposed opposite to each other; see Fig. 1); and
a spreader moving unit (Fig. 1, a pair of pneumatic cylinders 6; Page 3, Para. 3) configured to support the spreaders and cause the spreaders to move in a direction vertical to opposing faces of the spreaders (Fig. 1, the pair of pneumatic cylinders 6 support each respective compression piston 5 and move the compression pistons in a direction perpendicular to working faces of the compression pistons 5; Page 3, Para. 2), wherein
the spreaders each include a set of first projections (an upper set of two rows of protruding points 7; see Fig. 2) and a set of second projections (a lower set of two rolls of protruding points 7; see Fig. 2), the set of first projections being disposed on the opposing face to the other spreader that is disposed in an opposed position (an upper set of two rows of protruding points 7 of a first compression piston 5 is disposed opposite an upper set of two rows of protruding points 7 of a second compression piston 5; see Fig. 1), the first projections projecting toward the other spreader (the protruding points 7 project inwardly; see Fig. 1), the set of second projections being disposed at a lower end of the opposing face (the lower set of two rows of protruding points 7 are disposed on a lower end of each of the compression pistons 5; see Fig. 2), extending in a direction orthogonal to a moving direction of the spreaders (the lower set of two rows of protruding points 7 have four protruding points 7 per row extending orthogonal to a moving direction of the compression pistons 5; see Fig. 2), and projecting toward the other spreader (a lower set of two rows of protruding points 7 of the first compression 
in a state in which the set of second projections is located closest to the other spreader that is disposed opposite from the set of second projections, the set of second projections does not come into surface contact with opposed set of second projections (the lower set of two rows of protruding points 7 of the first compression piston 5 does not abut the lower set of two rows of protruding points 7 of the second compression piston 5; Page 5, Para. 3), and a distance between the set of second projections and the opposed set of second projections is smaller than an opening dimension of the openings of the screen across a width direction of the spreaders (the lower sets of protruding points 7 of the compression pistons 5 create clods with a diameter less than or equal to 9 mm which is smaller than a calibrated diameter of 20 mm for each of the plurality of holes of the horizontal grid 4; Page 3, Para. 1 & Page 5, Para. 5), wherein the set of second projections has a concavo-convex shape in which (the lower sets of protruding points 7 of the compression pistons 5 each have a concavo-convex shape; see Fig. 2), depending on a position in the direction orthogonal to the moving direction of the spreaders, an amount projecting toward the other spreader varies (Fig. 2, the lower sets of protruding points 7 of each compression piston 5 nest; Page 3, Para. 4), and the set of second projections has an inverted shape of the concavo-convex shape of the opposed set of second projections such that each second projection and each opposed second projection are alternately engaged with one another (Fig. 2, the lower sets of protruding points 7 of each compression pistons 5 overlap; Page 5, Para. 5); and
each second projection has a bottom face extending in a horizontal direction and facing the screen (each protruding point 7 of the lower sets of protruding points 7 have a lower face which extends in a horizontal direction and faces the horizontal grid 4; see Fig. 1).
The intended use language “a slag crusher that is provided in a gasifier for gasifying coal to crush slag that has been produced in the gasifier and has fallen from the gasifier” does not positively recite 
Nicolas, as best understood, fails to explicitly disclose wherein each second projection has a shape different from each first projection.
However, Limpinsel, in the art of crushers, teaches a material crusher (Fig. 4, a comminuting assembly 10; Col. 5, Lines 48-51) comprising:
at least a pair of spreaders (Fig. 4, a first crushing wall 31 and a second crushing wall 32; Col. 5, Lines 55-58);
wherein the spreaders each include a set of first projections (Fig. 6, a plurality of short teeth 34; Col. 5, Lines 61-64) and a set of second projections (Fig. 6, a plurality of longer teeth 35 and 37; Col. 5, Lines 65-67);
wherein each second projection has a shape different from each first projection (the plurality of short teeth 34 have a different shape than the plurality of longer teeth 35 and 37; see Fig. 6).

The advantage of the different shaped teeth is to more rapidly and predictably comminuting large fragments of material (Limpinsel; Col. 6, Lines 65-67 & Col. 7, Lines 1-4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first set and the second set of projections as disclosed by Nicolas, to be differently shaped as taught by Limpinsel, to more rapidly and predictably comminuting large fragments of material (Limpinsel; Col. 6, Lines 65-67 & Col. 7, Lines 1-4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolas (FR-2193329-A5) in view of Limpinsel et al. (hereinafter "Limpinsel") (U.S. 3,708,128) as applied to Claim 1 above, and further in view of Hiller, Sr. (hereinafter "Hiller") (US 2009/0039185).
Regarding Claim 4, Nicolas, as best understood and previously modified by Limpinsel, discloses the material crusher according to Claim 1. Nicolas, as best understood and previously modified by Limpinsel, fails to explicitly disclose wherein the distance between each second projection and the screen is equal to or less than two-and-a-half times the opening dimension of the openings of the screen.
However, Hiller, in the art of jaw crushers, teaches a material crusher (Fig. 1, a crushing apparatus 10; [0015]), comprising:
a screen (Fig. 1, a grate 34; [0017]) having a plurality of openings formed therein (Fig. 2, a plurality of apertures 38; [0017]);
at least a pair of spreaders (Fig. 1, a first movable wall 16 and a second movable wall 18; [0016]);
wherein the spreaders each include a set of projections (Fig. 1, the first movable wall 16 and the second movable wall 18 each have a plurality of cutting devices 28; [0016]); and
wherein a distance between each projection and the screen is equal to or less than two-and-a-half times an opening dimension of the openings of the screen (a distance between each of the plurality of cutting devices 28 and the grate 34 is smaller less than two-and-a-half times an opening dimension of the plurality of apertures 38; see Fig. 5).
The advantage of the close spacing between each projection and the screen is to increase the fineness of the product (Hiller; [0017]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distance between each second projection and the screen as disclosed by Nicolas, as previously modified by Limpinsel, to be less than two-and-a-half times the opening dimension of the openings of the screen as taught by Hiller, to increase the fineness of the product (Hiller; [0017]).
Response to Arguments
Applicant’s arguments, see Page 4, filed March 12, 2021, with respect to the objection to Claim 1 have been fully considered and are persuasive in light of amendments to the claims.
The objection to Claim 1 has been withdrawn.
Applicant's arguments, see Pages 4-5, filed March 12, 2021 with respect to the rejection under 35 U.S.C. § 103 of Claim 1 have been fully considered but they are not persuasive.
In regards to Applicant’s argument Nicolas do not have second projections, Examiner respectfully disagrees. As detailed above Nicolas does have second projections (a lower set of two rolls of protruding points 7; see Fig. 2) and therefore, as further detailed above, each second projection of Nicolas has a bottom face which extends in a horizontal direction and face the screen (each protruding point 7 of the lower sets of protruding points 7 have a lower face which extends in a horizontal direction and faces the horizontal grid 4; see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725